Citation Nr: 1642020	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a low back disorder, including as secondary to the service-connected disabilities.

2. Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied entitlement to service connection for a low back disorder, and granted service connection for migraine headaches and assigned a noncompensable rating effective November 22, 2010.

The Veteran was scheduled for a video conference hearing on September 18, 2013.  He did not appear for this hearing and in an August 2013 statement withdrew his request for a Board hearing.  Therefore, his request for a Board hearing is deemed to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current low back disorder is caused by his service-connected left knee and ankle disabilities.  He has submitted treatises that indicate that low back disorders can be caused by ankle and knee disabilities.  Given the evidence of a current low back disorder and the treatise information indicating the possibility of a nexus to his service-connected disabilities, the "low threshold" standard outlined in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA nexus examination is necessary to determine the nature and etiology of any current low back condition.  See 38 C.F.R. § 3.159(c).

The record reflects that the Veteran's most recent VA examination for his migraine headaches occurred in June 2011.  The fact that a VA examination is over five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran's VA treatment records indicate that he complained of worsening migraine headaches in July 2014.  The Board finds this statement to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected migraine headaches.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records from Salt Lake from August 2016 to the present.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected migraines.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition, including as secondary to his service-connected left ankle and knee disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that any currently diagnosed low back condition was caused by or aggravated by (worsened by) the service-connected left ankle and knee disabilities. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


